DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is the Final Office Action in response to the Amendment filed on April 05, 2021 for Application, title: “Subscription Aggregation System”.


Status of the Claims
Claims 2-14 were pending.  By 04/05/2021 Response, Claims 2, 8, and 14 have been amended, claims 3 and 9 have been cancelled, and new claim 15 has been added.  Claim 1 was cancelled by the 08/14/2019 Amendment.  Accordingly, claims 2, 4-8, and 10-15 remain pending and have been examined.


Priority
This Application is a CON of US Application No. 16/147,236 filed on 09/28/2018 (Patented No. 10,354,239) which claims the benefit of US Provisional Application No. 62/650,571, filed on 03/30/2018.  For the purpose of examination, the 03/30/2018 is considered to be the effective filing date.

Terminal Disclaimer
The terminal disclaimer filed on 04/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,354,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract 
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-8, and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The 
Step 1:
Claims 2, 4-7, and 15 recite a method for aggregating and presenting subscription data.  Claims 8, 10-13 recite a computing apparatus, and Claim 14 recites a computer program with the comparable elements and limitations for implementing the method claims.  Therefore, the claims are directed to a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 2 recites a method comprising: 
receiving, via a user interface, first order data relating to a first subscription offering presented in conjunction with the first order interface element, the first order data including a first set of attributes relating to the first subscription offering; 
receiving, via the user interface, second order data related to a second subscription offering presented in conjunction with the user interface, the second order data including a second set of attributes related to the second subscription offering; 
using at least one processor, generating a subscription data structure based the first and second order data, the subscription data structure including quantity data and period data for each of the first and second subscription offerings; 
using the at least one processor, calculating a combined periodic subscription payment amount for both the first and the second subscription offerings, based on the quantity and period data;
using the at least one processor, calculating a combined one-time payment amount for both the first and second subscription offerings based on the quantity data; and second subscription offerings based on the quantity data; and 
including a toggle feature in the user interface, the toggle feature allowing toggling between presentations of the combined one-time payment amount in a first user interface element of the user interface and the combined monthly subscription payment amount in a second user interface element of the user interface.
In summary, the claim recites an abstract idea involving a method implemented on a computing apparatus for managing and aggregating subscriptions by combining the received first and second order data, generating a subscription data structure that includes quantity data and period data, calculating a combined periodic subscription payment amount and a combined one-time payment amount for both the first and second subscription offerings, communicating the calculated amounts to a financial exchange system, and including a toggle feature in order to toggle between the combined one-time payment amount in a first user interface element and the combined monthly subscription payment amount in a second user interface element.  
The claim as a whole recites the concept of aggregating and presenting subscription data between providers and customers by collecting and processing the subscription data which is “a method of organizing human activity” because it relates to commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
Although the data may be different, the claimed process, such as receiving order data, receiving more order data, generating subscription data, calculating a combined Electric Power Group case.  The mere nominal recitation of computer components (such as a processor, a memory storing instructions – see claims 8 and 14) do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 8 recites a computing apparatus and Claim 14 recites a computer program product with comparable elements and limitations as claim 1.  Therefore, these claims are also directed to an abstract idea.
Step 2A, Prong 2:
Claims 1, 8, and 14 include the additional elements, such as a computing apparatus comprising a processor, a memory along with the computer programmed instructions, a toggle feature, and a first/a second user interface elements (see claims 8 and 14), all are recited at a high level of generality and are merely invoked as tools to perform the receiving, receiving, generating, calculating, calculating, and presenting steps.  Applicant’s Publication does not describe how these computer elements are different from the general computer components (see Publication, paragraphs 85-87, 216-225; Figures 2 and 43).  
The present amended independent claims include the limitation “including a toggle feature in the user interface”.  However, this “toggle feature” is recited at a high level of generality and is merely used to allow users to toggle between the presentations of the first and second user interface elements.  It should be noted that computer users 
[0174] The user interface includes a first user element to present the combined one-time payment amount (FIG. 29) and a second user element to present the combined monthly subscription payment amount (FIG. 28). The user interface further includes a toggle feature or element to enable a user to toggle between the presentations of the first user interface element (presenting the combined one-time payment amount) and the second user interface element (presenting the combined monthly subscription payment amount). By presenting this toggle feature, the user interface conveniently allows a user (e.g., an expert or consumer) to compare and contrast payment options in a convenient way, while maintaining the ability of the user to select one of these options without navigating away from the primary interface within which the first and second user interface elements are contained.

This “toggle feature” individually or in combination with other do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea either. 
The claim limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform the generic computer functions including the steps of receiving order data, receiving more order data, generating subscription data, calculating a combined periodic subscription payment data, calculating a combined one-time payment data, and the present such data.  Each claim imitation of the claims has been considered both individually and in combination as ordered and concluded that they do not integrate the abstract idea into a practical application.  Accordingly, the claims do not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2-No).
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a computing apparatus comprising a processor, a memory along with the computer programmed instructions, a toggle feature, and a first/a second user interface elements.  All these additional elements are recited at a high level of generality and merely invoked as tools to perform the receiving, receiving, generating, calculating, communicating, receiving, and presenting steps (see Publication, paragraphs 85-87, 216-225; Figures 2 and 43). 
The claims as a whole merely describe how to generally “apply” the concept of aggregating and presenting subscription data between providers and customers by receiving order data, receiving more order data, generating subscription data, calculating a combined periodic subscription payment data, calculating a combined one-time payment data, and the present the data.  All these generic computer functions are 
Dependent claims 4-7 and 10-15 depend on their independent claims and therefore include all the elements and limitations of their independent claims.  Thus, the dependent are also directed to the abstract idea.  The dependent claims add more details to the method, such as:
Claims 4, 10 - more details about more calculation and presentation for third order data.  These claims do not include the additional elements that integrate the abstract idea into a practical, and do not provide an inventive concept to the abstract idea when viewed individually or combined with others.

Claims 5, 11 - more details for the first and second set of attributes.  These claims do not include the additional elements that integrate the abstract idea into a practical, and do not provide an inventive concept to the abstract idea when viewed individually or combined with others.

Claims 6, 12 – more details about identification information for a provider and a consumer.  These claims do not include the additional elements that integrate the abstract idea into a practical, and do not provide an inventive concept to the abstract idea when viewed individually or combined with others.

Claims 7, 13 - more details for the first and second financing offer.  These claims do not include the additional elements that integrate the abstract idea into a practical, and do not provide an inventive concept to the abstract idea when viewed individually or combined with others.

Claim 15 – more details about communicating the calculated subscription payment and one-time payment data to a financial exchange system, receiving financial offer and present the calculated and offered data.  These claims do not 

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  The dependent claims add no additional elements that make the claimed invention patent-eligible and only serve to further narrow the abstract idea.  Each and every recited combination between the recited computing hardware and the recited computing functions have been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the dependent claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claims is on using a computing apparatus along with the programmed instructions to aggregate and present the subscription data.  The claims are not directed to a new type of computing apparatus, a processor, terminal, or memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kapner, III et al. (US PAT. No. 7,596,797) (hereinafter “Kapner”) in view of Diamond et al. (US PUB. No. 2003/0222892) (hereinafter “Diamond”).
As per claim 2, Kapner teaches a method comprising: 
Kapner teaches the following limitations:
receiving, via a user interface, first order data relating to a first subscription offering presented in conjunction with the first order interface element, the first order data including a first set of attributes relating to the first subscription offering (see For example, bundle 1 includes HBO and SHO for a price of $25.00 per month, bundle 2 includes HBO, ENC, and STARZ for a price of $30.00 per month, and bundle 3 includes HBO, SHO, ENC, and STARZ for a price of $32.00 per month. Individually, often termed A la Carte, each of these premium channels can cost approximately $15.00 per month for an individual subscription”; Figure 3 “Bundling example”); 
receiving, via the user interface, second order data related to a second subscription offering presented in conjunction with the second user interface element, the second order data including a second set of attributes related to the second subscription offering (see Kapner, column 9, lines 65-7 column 13 “Individually, often termed A la Carte, each of these premium channels can cost approximately $15.00 per month for an individual subscription”; Figure 3 “Bundling example”.  See Diamond, para. 14 “A first user interface and a second user interface are provided”); 
using at least one processor, generating a subscription data structure based the first and second order data, the subscription data structure including quantity data and period data for each of the first and second subscription offerings (see Kapner, column 9, lines 65-7 column 13 “Advantageously, the terminal controller 115 responsive to the subscription control program 116 recommends the most cost effective bundle of channels, bundle 1, which includes HBO and SHO for a more cost-effective subscription cost of $25.00 a month”; Figure 3 “Bundling example”); 
using the at least one processor, calculating a combined periodic subscription payment amount for both the first and the second subscription offerings, based on see Bundle 1, 2, or 3; Figure 3); 
Kapner in view of Hazlehurst teaches the following limitations:
using the at least one processor, calculating a combined one-time payment amount for both the first and second subscription offerings based on the quantity data; and second subscription offerings based on the quantity data (see Kapner, column 9, lines 65-7 column 13, see Bundle 1, 2, or 3; Figure 3.  See Hazlehurst, para. 112 “… the facilitator’s server calculated a fee amount” … “The fee amount can be a one-time payment”) and 
Kapner teaches calculating the subscription payment amount for both the first and the second subscription offerings, but does not disclose the one-time payment calculation.  However, Hazlehurst teaches this limitation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the one-time calculation feature, as taught by Hazlehurst, in the method of Kapner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kapner in view of Hazlehurst teaches the following limitations:
including a toggle feature in the user interface, the toggle feature allowing toggling between presentations of the combined one-time payment amount in a first user interface element of the user interface and the combined monthly subscription payment amount in a second user interface element of the user interface. (See A first user interface and a second user interface are provided”, 64 “toggling between screen images”).
Kapner does not explicitly disclose the first and second user interface elements.  However, Diamond teaches such limitations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the first and second user interface elements features, as taught by Diamond, in the method of Kapner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

As per claim 4, Kapner in view of Hazlehurst and Diamond teaches the method of claim 2.  Kapner further teaches further comprising:
receiving third order data relating to a third offering, the third offering having a one-time payment option only (see Kapner, column 9, lines 65-7 column 13 “Additional subscription programs”; Figure 3); and
causing presentation of a one-time payment amount related to the third offering in conjunction with each of the combined one-time payment amount and the combined periodic subscription payment amount (see Kapner, column 9, lines 65-7 column 13 “+$7 each/Mnth”; Figure 3).

As per claim 5, Kapner in view of Hazlehurst and Diamond teaches the method of claim 2.  Kapner further teaches wherein each of the first and second set of attributes 

As per claim 6, Kapner in view of Hazlehurst and Diamond teaches the method of claim 2.  Kapner further teaches wherein the communication of the combined periodic subscription payment amount includes communicating further information pertaining to each of the first and second subscription offerings, the further information including identification information for a provider of the relevant subscription offering, and identification information for a consumer of the relevant subscription offering (see Kapner, column 9, lines 65-7 column 13; Figure 3).

As per claim 7, Kapner in view of Hazlehurst and Diamond teaches the method of claim 2.  Kapner further teaches wherein the financing offer includes both a first financing offer pertaining to the first subscription offering and a second financing offer pertaining to the second subscription offering (see Kapner, column 9, lines 65-7 column 13; Figure 3).

As per claim 15, Kapner in view of Hazlehurst and Diamond teaches the method of claim 2.  Kapner in view of Diamond further teaches further comprising:
see Bundle 1=$25/Mnth, 2=$30/Mnth, or 3=$32/Mnth; Figure 3); 
receive a financing offer related to the combined periodic subscription payment amount from the financial exchange system (see Kapner, column 9, lines 65-7 column 13, see Bundle 1=$25/Mnth, 2=$30/Mnth, or 3=$32/Mnth; Figure 3); 
causing presentation of the combined periodic subscription payment amount in the user interface (see Kapner, column 9, lines 65-7 column 13 “see bundling examples – upper figure”; Figure 3.  See Diamond, para. 14 “A first user interface and a second user interface are provided”, 64 “toggling between screen images”); and 
causing presentation of the financing offer in the user interface (see Kapner, column 9, lines 65-7 column 13 “see bundling examples – upper figure”; Figure 3.  See Diamond, para. 14 “A first user interface and a second user interface are provided”, 64 “toggling between screen images”).

As per claim 8, this claim written in computing apparatus form correspond to claim 2 and has the same elements and limitations.  Hence, it is also rejected under the same rationale provided in claim 2.

As per claim 10, this claim written in computing apparatus form correspond to claim 4 and has the same elements and limitations.  Hence, it is also rejected under the same rationale provided in claim 4.

As per claim 11, this claim written in computing apparatus form correspond to claim 5 and has the same elements and limitations.  Hence, it is also rejected under the same rationale provided in claim 5.

As per claim 12, this claim written in computing apparatus form correspond to claim 6 and has the same elements and limitations.  Hence, it is also rejected under the same rationale provided in claim 2.

As per claim 13, this claim written in computing apparatus form correspond to claim 7 and has the same elements and limitations.  Hence, it is also rejected under the same rationale provided in claim 7.

As per claim 14, this claim written in computing program form correspond to claim 2 and has the same elements and limitations.  Hence, it is also rejected under the same rationale provided in claim 2.


Response to Arguments
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the rejection is withdrawn.


Claim Rejections - 35 USC § 101
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
Step 2A, Prong 1:
Applicant argues that the Office oversimplified the claim elements in the last Office Action, especially the limitation of “including a toggle feature in the user interface” (see Remarks, pages 8-9).
Response:
The Examiner respectfully disagrees.  As explain in the current 101 rejection, the present amended independent claims include the limitation “including a toggle feature in the user interface”.  However, this “toggle feature” is recited at a high level of generality and is merely used to allow users to toggle between the presentations of the first and second user interface elements.  It should be noted that computer users have always been using the keys on the key board, such as Ctrl+Tab, Ctrl+Shift+Tab, Alt+Tab, Ctrl+Alt+Tab, etc. to toggle or switch between different tabs and applications.  Thus, this “toggle feature” is well-known in the computer industry.  Applicant’s Specification does not describe how this “toggle Feature” is different from the general computer functions (see paragraphs, 60, 174, 198, and 203-204).  Thus, the Examiner is treating this “toggle feature” as a common computer element.  Applicant’s Publication, paragraphs 60, 174, 198, and 203-204 only briefly describes this “toggle feature” and is in general in nature.  Thus, it appears that this “toggle feature” is not the focus of the claimed invention and is present for the purpose of convenience as described in paragraph 174:
[0174] The user interface includes a first user element to present the combined one-time payment amount (FIG. 29) and a second user element to present the By presenting this toggle feature, the user interface conveniently allows a user (e.g., an expert or consumer) to compare and contrast payment options in a convenient way, while maintaining the ability of the user to select one of these options without navigating away from the primary interface within which the first and second user interface elements are contained.

Applicant’s claimed invention is a method for aggregating and presenting the subscription data, the “toggle feature” is basically for user to toggle (or switch) between the presentations.  Thus, this “toggle feature”, individually or in combination with others, do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea. 
Step 2A, Prong 2:
Applicant argues that the Examiner did not identify all of the additional elements recited in the claims that go beyond the Examiner’s alleged abstract concept.  Further, Applicant argues that the improvement of the present claims is analogous to the improvement in the Core Wireless case.  Thus, the claims are patent-eligible (see Remarks, pages 9-11).
Response:
The Examiner respectfully disagrees.  Although Applicant argues that the Examiner did not identify all of the additional elements, Applicant only discussed that the “toggle feature” is not considered.  As described in Applicant’s Publication and explained in this current Office Action in Step 2A, Prong 1, this “toggle feature” is well-known in the computer industry and is included solely for the purpose of convenience 
With respect to the Core Wireless arguments, the Examiner respectfully disagrees.  The present claims are different from Core Wireless, which is directed to an improved user interface for computing devices because the claims are directed to a particular manner of summarizing and presenting information in electronic devices.  The present claims provide the subscription data and the calculated periodic and one-time payments and a toggle feature to allow user to toggle between the first and second user interface elements conveniently, the claims do not provide a particular manner of summarizing and presenting information in electronic devices.  The Examiner reminds the Applicant that the cited cases are provided as guidance such that claimed inventions with similar general technology should overcome 101 rejection, even if the specific details of the inventions may be different.  The only similarity between the present claims and the cited case is that they all utilize computer technology.  There is no analogy between the present claims and the Core Wireless case.  Therefore, Applicant’s arguments are not persuasive.
Step 2B:
Applicant cites the Berkheimer Memo and argues that the claims recite “a process for toggling between specific data in a user interface that was not well-understood, routine, or conventional, and the Examiner has not present any evidence to the contrary” (see Remarks, pages 11-12).
Response
The Examiner respectfully disagrees.  The Berkheimer Memo requires the Examiner to use one of the four options for supporting his clarification that an additional element (or combination of elements) are well-understood, routine, and conventional. The first option is: 1. A citation to an express statement in the specification ... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly what the Examiner did in the last Office Action, see paragraph 28 in page 11 of the last Office Action, and paragraphs 22 and 26 of the current Office Action.
The Examiner has provided a detailed two-step analysis explaining why the claims are directed to an abstract idea and do not amount to significantly more than the abstract idea itself in according to USPTO guidance in the last Office Action and in the current Office Action.  Further, there is no requirement that examiners must provide evidentiary support in every case before a conclusion can be made that a claim is directed to an abstract idea. See, e.g., para. IV “July 2015 Update: Subject Matter Eligibility” to 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG), 79 Fed. Reg. 74618 (Dec. 16, 2014).
The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.

In conclusion, Applicant’s arguments are not persuasive and the rejection of all claims under 35 USC 101 is MAINTAINED.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection of claims 2, 4-8, and 10-25 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Kapner, Diamond, and Hazlehurst references.

Conclusion
Claims 2, 4-8, and 10-15 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697